            Case 3:17-cv-05806-RJB Document 367 Filed 03/24/20 Page 1 of 6




1                                                                     The Honorable Robert J. Bryan

2

3

4

5

6

7
                              UNITED STATES DISTRICT COURT
8                            WESTERN DISTRICT OF WASHINGTON

9      STATE OF WASHINGTON,                                   CIVIL ACTION NO. 3:17-cv-05806-RJB
10                            Plaintiff,
                                                              STIPULATED MOTION TO SEAL
11                 v.                                         DOCUMENTS AND ORDER
12     THE GEO GROUP, INC.,

13                            Defendant.

14                                    I.     INTRODUCTION

15          The Parties, by and through their respective counsel, and in compliance with Local Civil

16   Rule (LCR) 5(g) and 10(g), submit this stipulated joint motion to permit Washington to file,

17   under seal, the unredacted Second Supplemental Expert Report of Peter Nickerson, Ph.D.,

18   excluding appendices (Trial Ex. 562) (the “Report”). Dr. Nickerson’s report discusses and

19   reflects information that Defendant The GEO Group, Inc. (GEO) has designated “Confidential”

20   under the terms of the Stipulated Protective Order, ECF No. 70. Dr. Nickerson’s report is Exhibit

21   B to the Declaration of Lane Polozola in Support of Washington’s Response to GEO’s Motions

22   in Limine.

23          The Stipulated Protective Order entered in this matter, ECF No. 70, requires Washington

24   to file under seal material GEO designates “Confidential” if the confidentiality designation is

25   not withdrawn. To that end, Washington advised GEO that it intended to file Dr. Nickerson’s

26   report with Washington’s Response to GEO’s Motions in Limine, and requested that GEO agree

      STIPULATED MOTION TO SEAL                           1             ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
                                                                             800 Fifth Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7744
            Case 3:17-cv-05806-RJB Document 367 Filed 03/24/20 Page 2 of 6




1    that the Report could be filed publicly. GEO maintains that the underlying information should

2    retain its “Confidential” designation and therefore, that Dr. Nickerson’s report should be filed

3    under seal. As a result, Washington files this joint motion to ensure compliance with the

4    Stipulated Protective Order and LCR 5(g).

5           The Court should authorize the filing of Dr. Nickerson’s unredacted report under seal for

6    purposes of considering Washington’s Response to GEO’s Motions in Limine. Filing that report

7    under seal complies with Washington’s obligations under the Stipulated Protective Order,

8    protects against disclosure of GEO’s asserted confidential information, and supports the Court’s

9    ability to make informed decisions about the parties’ arguments.

10                                      II.     AUTHORITY

11          This motion is brought in accordance with Federal Rule of Civil Procedure 26(c), LCR

12   26(c), LCR 5(g), LCR 10(g), and the terms of the Stipulated Protective Order, ECF No. 70.

13          Rule 26(c) provides for the entry of “any order which justice requires to protect a party

14   or person from annoyance, embarrassment, oppression or undue burden or expense.” Pursuant

15   to LCR 26(c), the Stipulated Protective Order protects specific categories of confidential,

16   proprietary, or private information, but “does not presumptively entitle the parties to file

17   confidential information under seal.” LCR 26(c)(2); ECF 70 at 2, ¶ 1.

18          GEO’S STATEMENT RE LCR 5(g)(3)(B)

19          GEO has designated the Nickerson Report as “Confidential” consistent with the text of

20   the Protective Order because it has a good faith belief that public disclosure of the Report (and

21   the documents cited therein) will cause financial, competitive, or other serious harm to GEO or

22   individuals employed by, or in the custody of, GEO. The Report (and its incorporated

23   attachments) contain confidential business information including GEO's financial summaries,

24   information about individual detainees, information about GEO's pricing models, and

25   information about GEO's sensitive staffing plans. If such information were disclosed to the

26   public, GEO will suffer serious business harm because its competitors could use the pricing,

      STIPULATED MOTION TO SEAL                           2             ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
                                                                             800 Fifth Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7744
            Case 3:17-cv-05806-RJB Document 367 Filed 03/24/20 Page 3 of 6




1    staffing, or other sensitive business information to unfairly compete against GEO and siphon

2    away its business. See, e.g., Seiter v. Yokohama Tire Corp., No. C08-5578 FDB, 2009 WL

3    2461000, at *2 (W.D. Wash. Aug. 10, 2009) (holding the defendant established good cause for

4    protective order due to potential competitive harm from disclosure of pricing policies and other

5    confidential business practices). In addition, GEO would suffer financial and potentially legal

6    consequences if it disclosed personal information about the detainees in violation of The Privacy

7    Act of 1974, 5 U.S.C. § 552a. Further, ICE has designated some information that GEO produced

8    as “Confidential” and GEO lacks the ability to withdraw those designations.

9                            III.   CERTIFICATION OF COUNSEL

10          The parties certify, pursuant to LCR 5(g)(3)(A), that counsel for Washington, Lane

11   Polozola, and counsel for GEO, Colin Barnacle and Adrienne Scheffey, conferred on March 20

12   and 23, 2020, regarding the need to file Dr. Nickerson’s unredacted report under seal based on

13   its inclusion of information GEO has designated as “Confidential.” GEO confirmed that the

14   underlying information should retain its “Confidential” designation and that Dr. Nickerson’s

15   report should be filed under seal. The parties have jointly participated in the preparation and

16   submission of this motion.

17                                     IV.     CONCLUSION

18          The parties, by and through their counsel, agree to and request that the Court enter the

19   Order below.

20

21   //

22

23   //

24

25   //

26

      STIPULATED MOTION TO SEAL                           3             ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
                                                                             800 Fifth Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7744
            Case 3:17-cv-05806-RJB Document 367 Filed 03/24/20 Page 4 of 6




1           Dated this 23rd day of March 2020.

2    Jointly submitted,
3
      ROBERT FERGUSON                              AKERMAN LLP
4     Attorney General of Washington

5     s/ Lane Polozola                             s/ Adrienne Scheffey
      MARSHA CHIEN, WSBA No. 47020                 Colin L. Barnacle (Admitted pro hac vice)
6
      ANDREA BRENNEKE, WSBA No. 22027              Ashley E. Calhoun (Admitted pro hac vice)
7     LANE POLOZOLA, WSBA No. 50138                Adrienne Scheffey (Admitted pro hac vice)
      PATRICIO A. MARQUEZ, WSBA No.                1900 Sixteenth Street, Suite 1700
8     47693                                        Denver, Colorado 80202
      Assistant Attorneys General                  Telephone: (303) 260-7712
9     Office of the Attorney General               Facsimile: (303) 260-7714
      800 Fifth Avenue, Suite 2000                 Email: colin.barnacle@akerman.com
10
      Seattle, WA 98104                            Email: ashley.calhoun@akerman.com
11    (206) 464-7744                               Email: adrienne.scheffey@akerman.com
      marsha.chien@atg.wa.gov
12    andrea.brenneke@atg.wa.gov                   III BRANCHES LAW, PLLC
      lane.polozola@atg.wa.gov
13    patricio.marquez@atg.wa.gov                  Joan K. Mell, WSBA #21319
                                                   1019 Regents Boulevard, Suite 204
14
      Attorneys forPlaintiff State of Washington   Fircrest, Washington 98466
15                                                 Telephone: (253) 566-2510
                                                   Facsimile: (281) 664-4643
16                                                 Email: joan@3brancheslaw.com
17                                                 Attorneys for Defendant The GEO Group,
18                                                 Inc.

19

20

21

22

23

24

25

26

      STIPULATED MOTION TO SEAL                       4            ATTORNEY GENERAL OF WASHINGTON
                                                                            Civil Rights Division
                                                                        800 Fifth Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
                                                                               (206) 464-7744
            Case 3:17-cv-05806-RJB Document 367 Filed 03/24/20 Page 5 of 6




1                                                  ORDER

2           The Court, having considered the representations and stipulations of counsel set forth

3    above, and finding good cause, hereby GRANTS the Joint Motion to Seal and authorizes the

4    filing of Exhibit B to the Declaration of Lane Polozola In Support of Washington’s Response to

5    GEO’s Motions in Limine to be filed under seal.

6           IT IS SO ORDERED

7           Dated this 24th day of March, 2020.

8

9
                                         A
                                         ROBERT J. BRYAN
10                                       United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      STIPULATED MOTION TO SEAL                         5               ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
                                                                             800 Fifth Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7744
         Case 3:17-cv-05806-RJB Document 367 Filed 03/24/20 Page 6 of 6




1                        PAGE LEFT INTENTIONALLY BLANK
2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED MOTION TO SEAL                         ATTORNEY GENERAL OF WASHINGTON
                                                                Civil Rights Division
                                                            800 Fifth Avenue, Suite 2000
                                                              Seattle, WA 98104-3188
                                                                   (206) 464-7744
